Bigelow, J.
We have no doubt that under St. 1851, c. 233, § 97, (reenacted in St. 1852, c. 312, § 60,) the assignee of the chose in action in the present suit was a competent witness. The language of that section is as follows: “ No person offered as a witness shall be excluded from giving evidence, either in person or by deposition, in any proceeding, civil or criminal, in any court, or before any person having authority to receive evidence, by reason of incapacity from crime or interest; but every person so offered shall be admitted to give evidence, notwithstanding he may have an interest in the matter in question, or may have been previously convicted of any offence; but this act shall not render competent any party to a suit or proceeding who is not now by law rendered competent, nor the husband or wife of any such party. But nothing herein contained shall be deemed applicable to the attesting witnesses to any will or codicil. And the conviction of any crime may be shown to affect the credibility of any person testifying.”
It was clearly the intention of the legislature to abolish entirely, by the above section, the disqualification of witnesses, not parties to the record, arising from interest in the subject matter in question. Under this statute, the extent of interest, whether slight and contingent, or absolute and covering the whole amount in controversy, is wholly immaterial as affecting the competency of a witness, and goes solely to his credibility. The only limitation upon the admissibility of witnesses, contemplated by the statute, is the exclusion of parties to the record, that is, persons who are either plaintiffs or defendants. This furnishes a clear, distinct, and practical rule, founded upon considerations of justice and sound policy, while an attempt to distinguish between different degrees of *323interest would only lead to collateral issues and confusion in the trial of causes.
Such, we think, was the view of the learned commissioners who drafted the Practice Act. It is stated by them in their report to the legislature, that the above provision in relation to the competency of witnesses, is borrowed from the act of 6 & 7 Viet. c. 85, § 1, commonly called lord Denman’s act, Hall’s Mass. Pract. 194. On recurring to that act, it will be found that there is an express exception in it by which no person is rendered competent “ in whose immediate and individual behalf any action may be brought or defended, either in whole or in part.” This exception would render incompetent as a witness an assignee of a chose in action, prosecuting a suit for his own benefit, as in the present suit. Hill v. Kitching, 3 Man. Gr. & Scott, 299. But its omission in our statute is significant, as showing that it was intended to be more comprehensive than the English statute, and was not designed to except cases of this kind. The decisions of the English courts upon the construction of lord Denman’s act show that no amount of interest, however great, in the event of a suit, will exclude a witness, unless he is within the express exception enumerated in the statute. Thus it has been held, that a husband is a competent witness for the plaintiff, in a suit brought by the administrator of his wife upon a note given to her dum sola, although the proceeds of the note, when collected, would be payable to him by her administrator ; the suit not being brought “ in his immediate and individual benalf.” Hart v. Stephens, 6 Adolp. & Ellis, N. S. 937. See also Sinclair v. Sinclair, 13 Mees. & Welsb. 640; Sage v. Robinson, 3 Welsb. Hurl. & Gor. 142.
The remaining exception cannot prevail. The question put by the judge was clearly competent, and would cover all which could aid the jury in arriving at a true result. It does not appear from the bill of exceptions that the defendant was excluded from putting any proper and relevant questions to the witnesses. Exceptions overruled.